Citation Nr: 1502003	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by difficulty breathing.

2.  Entitlement to service connection for a disability manifested by tingling in the right arm.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a disability manifested by headaches.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to July 1991 and October 2001 to September 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he suffers from difficulty breathing, right arm tingling, joint pain (particularly in the right shoulder), and headaches acquired serving in the Persian Gulf War.  He alternatively alleges that such disabilities may be due to exposure to environmental hazards during service.  Service personnel records show that he served in the Southwest Asia Theater of operations during the Persian Gulf War and was exposed to possible environmental hazards (e.g., oil smoke, diesel fumes, carbon monoxide, etc.).  Accordingly, a medical opinion regarding whether his current symptoms are indicia of an undiagnosed illness manifested by respiratory, neurological, joint, or headache symptoms, (or are otherwise related to his service) is necessary.  See 38 C.F.R. § 3.317(b)(5).

The Veteran also alleges that he has a cervical spine disability secondary to a right shoulder disability.  Treatment records show he has a diagnosis of degenerative changes of the cervical spine and a chiropractor has stated that a shoulder injury may have been the cause of his cervical disability.  See November 2009 statement.  As this claim is inextricably intertwined with the Veteran's claim of service connection for a right shoulder disability and consideration of the right shoulder disability claim is deferred pending Remand development, consideration of the claim for a cervical spine disability must also be deferred pending Remand development.

The Veteran alleges that he has tinnitus due to exposure to noise in service, particularly in his duties as a stevedore.  Tinnitus is a disability capable of lay observation.  Service personnel records show that the Veteran served in a Navy Battalion handling cargo, and it may reasonably be conceded that he had had some exposure to hazardous level noise (from exposure to cargo-loading machinery) in service.  Accordingly, the low threshold standard as to when an examination to secure a nexus opinion is necessary is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

1.  Associate with the record any outstanding records of evaluations or treatment the Veteran has received for the disabilities at issue.  

2.  Then arrange for appropriate examination(s) of the Veteran to determine the existence, nature and likely etiology of any disability manifested by: difficulty breathing, right arm tingling, right shoulder pain, and headaches.  The entire record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on examination of the Veteran and review of his record, the examiner(s) should provide opinions that respond to the following:

(a)  Does the Veteran have a chronic disability(ies) manifested by breathing problems?  Identify any such disability by diagnosis.

(b)  Regarding any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to exposure to environmental hazards therein.

(c)  Does the Veteran have a chronic disability(ies) manifested by right arm tingling?  Identify any such disability by diagnosis.

(d)  Regarding any such disability diagnosed, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to exposure to environmental hazards therein.

(e)  Does the Veteran have a chronic disability(ies) manifested by right shoulder pain?  Identify any such disability by diagnosis.

(f)  Regarding any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to exposure to environmental hazards therein.

(g)  Does the Veteran have a chronic disability(ies) manifested by headaches?  Identify any such disability by diagnosis.

(h)  Regarding any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to exposure to environmental hazards therein.

The examiner must explain the rationale for all opinions.

3.  Also arrange for an audiological examination of the Veteran to determine the likely etiology of his tinnitus.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise in service?

The examiner must explain the rationale for the opinion.

4.  Arrange for any further development suggested by the development ordered above (i.e., a nexus examination for cervical spine disability is a shoulder disability is found to be service connected).

5.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

